Citation Nr: 0921279	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-16 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability as a result of service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to 
February 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In August 2008, the Board remanded this matter to the RO to 
readjudicate the issue with consideration of new evidence 
submitted by the Veteran.  After accomplishing the requested 
action, the RO continued the denial of the claim (as 
reflected in the March 2009 supplemental statement of the 
case (SSOC)) and returned this matter to the Board for 
further appellate consideration.

The Veteran requested a Travel Board hearing in his May 2006 
substantive appeal for a TDIU.  However, he withdrew this 
request by correspondence dated in June 2006.  Thus, the 
Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.703(e).  


FINDINGS OF FACT

1.  The Veteran is currently service connected for bilateral 
hearing loss, rated as 60 percent disabling and bilateral 
tinnitus, rated as 10 percent disabling.

2.  The evidence of record indicates that the Veteran is 
unable to secure or follow a substantially gainful occupation 
solely due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.341, 4.1, 4.15, 4.16 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

II.  Merits of the Claim 

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  38 C.F.R. § 4.16(a).  For the purpose of 
one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
It is provided further that the existence or degree of non-
service connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the Veteran 
unemployable.   

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

The Board notes that the Veteran is service-connected for 
bilateral hearing loss, rated as 60 percent disabling and 
bilateral tinnitus, rated as 10 percent disabling.  As such, 
the percentage requirements under 38 C.F.R. § 4.16(a) are 
met.  

Nonetheless, the Board must also determine whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.  
The Board must evaluate whether there are circumstances in 
the Veteran's case, apart from any nonservice-connected 
condition and advancing age, which would justify a total 
rating based upon individual unemployability, due solely to 
the Veteran's service-connected disabilities.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

The Veteran underwent a general VA examination in August 
2005.  The examiner noted that the Veteran complained of 
generalized stiffness, particularly in his knees, and that 
his knees were the reason he had to quit work.  The Veteran 
did not report that he quit work due to his hearing 
disabilities.  He stated that he had hearing loss his whole 
life and he worked for 25 years.  The examiner noted that the 
Veteran wore bilateral hearing aids and he was able to carry 
on a normal conversation.  The examiner provided the opinion 
that it is not likely that the Veteran's hearing disorders 
are related to the cause of his unemployability.  The 
rationale for his opinion was based on the Veteran's 
statements that he was in a construction labor job for 
approximately 25 years and he retired secondary to problems 
with his joints.  The examiner also noted that the Veteran 
had hearing loss since active duty and he was able to work 
with the hearing loss.  In forming his conclusion, the 
examiner relied on the Veteran's service treatment records, 
VA treatment records and an evaluation of the Veteran.  
Accordingly, the Board finds this evidence to be probative, 
as the examiner relied on the Veteran's service treatment 
records, VA treatment records and an evaluation of the 
Veteran in forming his conclusion.  Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (the probative value of a 
medical opinion comes from when it is the factually accurate, 
fully articulated, and sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed).  

However, the Veteran's VA treatment records reveal that even 
with his hearing aids the Veteran has had difficulty hearing 
in groups and in background noise.  He also indicated that he 
has difficulty hearing women when they talk low or fast.  The 
record shows that the Veteran has had problems with his 
hearing aids working properly.  A VA audiological examination 
in August 2005 revealed that the Veteran had a pure tone 
average of 100 in the right ear and a pure tone average of 71 
in the left ear.  Speech recognition scores were 8 percent in 
the right ear and 82 percent in the left ear.  The examiner 
noted that the Veteran had moderate to profound mixed hearing 
loss with very poor speech discrimination in the right ear.  
She asserted that there was essentially no useable hearing in 
the right ear.  The examiner noted that the Veteran had mild 
sloping to profound sensineural hearing loss in the left ear.  
A VA treatment record dated in May 2006 revealed that the 
Veteran's speech thresholds were 45 dB in the left ear and 90 
dB in the right ear.  Word recognition scores were 66 percent 
in the left ear and 10 percent in the right ear.  The 
audiologist noted that the Veteran's right ear is unaidable 
and the Veteran has severe high-frequency sensineural hearing 
loss in the left ear.  The audiologist fitted the Veteran for 
a new hearing aid with the hope that it would be more 
functional as far as the Veteran's employability was 
concerned.  Although, he informed the Veteran that the new 
hearing aides would not solve entirely his communication 
problem and his difficulty understanding speech in noisy or 
group situations. 

The Veteran asserts that his hearing problems prevent him 
from obtaining employment.  In this regard, he submitted a 
statement from an individual who works as the sales manager 
at a car dealership.  The sales manager asserted that after 
visiting with the Veteran on several occasions, if he were 
interviewing the Veteran for a job he would not hire him due 
to his failed hearing.  The Board notes that a VA 
audiological examination in August 2005 revealed that the 
Veteran had intermittent tinnitus in the left ear that 
bothered his concentration on quiet tasks.  Furthermore, the 
Veteran maintains that he retired from his last job as a 
laborer in the construction industry in part due to his 
severe hearing loss.  

The Board notes that the pertinent question is not whether 
the Veteran is able to pursue his profession of choice, or 
indeed any particular job.  Instead, the Board must inquire 
as to whether the Veteran can secure and follow a 
substantially gainful occupation in a more general sense.  
The evidence shows that the Veteran's service-connected 
hearing loss and tinnitus have a profound effect on his 
ability to communicate.  He has a fourth grade education and 
a history of employment doing manual labor.  Accordingly, it 
is reasonable to infer that his service-connected 
disabilities seriously compromise his ability to obtain and 
sustain employment. 

Based on the above evidence, the Board finds that the 
evidence is at least in equipoise on whether the Veteran is 
unable to secure or follow a substantially gainful occupation 
due to his service-connected disabilities.  In order to 
establish an inability to maintain a substantially gainful 
occupation, as required for a TDIU award pursuant to 38 
C.F.R. § 3.340(a), a veteran is not required to submit proof 
that he is 100 percent unemployable.  See Roberson v. 
Principi, 251 F.3d 1378, 1385 (2001).  Instead, the 
regulations contemplate more flexibility in the employability 
determination.  Id.  In this case, the medical evidence shows 
that the Veteran has no useable hearing in his right ear and 
he has severe hearing loss in the left ear that cannot be 
fully corrected with hearing aides.  As the overall evidence 
of record suggests that the Veteran would have difficulty 
with most physical or sedentary occupations due to his severe 
hearing loss and tinnitus, the Board has determined the 
Veteran is unable to secure or follow a substantially gainful 
occupation due to his service-connected disabilities.  Thus, 
resolving any reasonable doubt in favor of the Veteran, the 
Board finds that entitlement to a TDIU is warranted for the 
entire appeals period.     

	
ORDER

Entitlement to a TDIU is granted. 



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


